08/05/2021


                          IN THE SUPREME COURT OF THE
                                                                                      Case Number: OP 21-0311
                               STATE OF MONTANA

                          Supreme Court Case No. OP-21-0311

4    KATHRYN KEISER FAMILY LAW,PLLC
     Attorney for Amy Morgan
5
     676 S. Ferguson Ave., Suite 7
6    Bozeman, MT 59718
     Tel: (406)624-6060
7    Fax: (406)209-0011
     kek@kkeiserlaw.com
8

9
     SCOTT MORGAN,              )
                                )
          Petitioner,           )GRANT OF MOTION FOR
                                )EXTENSION OF TIME
12    v.                        )
                                )
13   THE HONORABLE RIENNE H.    )
     McELYEA,EIGHTEENTH JUDICIAL)
14
     DISTRICT COURT,            )
15
                                )
          Respondent.           )
16                              )

17
           Upon motion of Appellee, and good cause appearing there, IT IS HEREBY
18

19   ORDERED THAT Appellee shall have up through and including September 14,

20   2021, in which to file Appellee's answer brief herein.
21
                 DATED this            day of                       7 2021.




23

24                                         Clerk of Supreme Court

                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                August 5 2021